DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
IDS
Applicant should note that the large number of references in the attached IDS have been considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.

It is also noted that the references found in the NPL section of the IDS can be found in copending case 15/424,253 however they have not been added to this specific case.

Drawings
The drawings are objected to because many of the drawings are pixilated and the details cannot be discerned.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: the specification contains numerous U.S. Patent Application Numbers.  The specification should be reviewed and the application numbers need to be updated with associated Patent Numbers (see paragraphs 01,80, 83, 85 and 96).  Also Paragraph 0111 recites “stylet 608” and paragraph 0112 recites “vessel wall 608”.  These are inconsistent and the specification should be reviewed to rectify this issue.   
Appropriate correction is required.
Claim Objections
Claim 1 objected to because of the following informalities: line 3 recites “the patient”, line 5 recites “the phrenic nerve” and line 6 recites “the diaphragm”.  Each recitation lacks proper antecedent basis and the word “the” should be replaced with “a”.  Claim 1 line 3 recites “positioned internally or externally within the patient”.  The word within would only apply to internally positioned electrodes and not externally positioned electrodes, it is suggested that the word “within” is amended to read “to”. 
Claim 3 objected to because of the following informalities: line 1 recites “wherein stimulating the phrenic nerve”. This language lacks proper antecedent basis and should be amended to recite “wherein the stimulating of the phrenic nerve”.  
Claim 16 recites “or average intrathoracic pressure as determined by the control unit is decreased”.   This language is lacking proper punctuation and should read “or average intrathoracic pressure, as determined by the control unit, is decreased.   Claim 16 recites “the diaphragm” in line 8, this language lacks proper antecedent basis and should read “a diaphragm”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 20 recites “titratable diaphragm contraction”, this language.  However, the specification gives no clear guidance as to stimulation parameters or guidance as to what applicant considers to be a titratable diaphragm contraction. It is also unclear how it would be determined that the titratable diaphragm contraction actually occurred or what steps would be used to confirm that the contraction occurred as anticipated.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “an electrode” in line 7, it is unclear if this is the same electrode as recited in line 4 or a different electrode entirely.  For the purpose of examination it will be assumed that it is the same electrode in which case the language should be amended to recite “the electrode”. 
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  the claim is missing two steps; the first would be sensing the exhalation phase and the second would be determining the exhalation phase.  As the claim is written the phrenic nerve is stimulated during exhalation however exhalation is never determined or sensed.
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  placing or having a sensor or electrode capable of sensing pulmonary artery, right ventricle, left . 
Claims 5 and 7 recites “the physiological parameter”, within the claim the physiological parameter is a feedback for stimulation of the phrenic nerve.   The language the physiological parameter lacks proper antecedent basis however it is also unclear and indefinite as to what or how the physiological parameters is sensed.  The claim is further missing a step of determining a physiological parameter and sensing the physiological parameter. 
Regarding claim 14: the claim recites “reducing a renal pressure correspondingly when decreasing the mean or average intrathoracic pressure to improve one or more hemodynamic parameters”.  This claim is indefinite in that it is not linked to claim 1 in any manner, it is unclear how this reduction in renal pressure is occurring; likely due to stimulation however this is missing from the claim.  Further it is unclear how it is known that the mean or average intrathoracic pressure is improving, there are no steps of sensing this measure. This claim will not be rejected under prior art in that it cannot be determined what the limitations actually are. 
Claim 16 recites that the control unit is programmed to deliver stimulation during exhalation and until a mean or average intrathoracic pressure is decreased.  There are no sensors which could allow for exhalation to be determined and/or for intrathoracic pressure to be measured and thus determined by the control unit.  This claim is missing essential elements (i.e. sensors) capable of sensing metrics which would allow for the determination of exhalation and intrathoracic pressure.  
Claim 17 recites that the stimulation is during the exhalation and/or rest cycle however there are no sensors in claims 16 or 17 which result in missing essential elements.
Claim 19 recites that the control unit is programed to sense.   Control units can determine parameters from electrodes or sensors that sense however control units themselves do not sense variables.  The claim is therefore indefinite. 
The remainder of the claims are also rejected in that they depend from previously rejected claims. 

Specifically regarding claims 5, 14 and 16-28:  the claims are rejected under 35 U.S.C § 112 and it is improper to rely on speculative assumptions regarding the meaning of a claim and then base a rejection under 35 U.S.C. 103 on these assumptions. (In re Steele 305 F.2d 859,134 USPQ 292 (CCPA 1962)).  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tehrani et al. US 2011/0288609.
Regarding claim 1:  Tehrani discloses a method of treating respiratory disorders (“obstructive respiratory disorders”, paragraph 0124), comprising: sensing a subject undergoing intrinsic respiration via one or multiple sensors positioned externally to the patient (paragraphs 0125, 0129, 0281, also see figures 1-2); stimulating a phrenic nerve (abstract, paragraph 0050) of the subject via an electrode positioned within a subclavian vessel proximate the phrenic nerve (paragraphs 0268 and 0281), stimulating during a portion of exhalation over a sustained period via the electrode (paragraphs 0027-30, 0048, 0061 and 0071) to maintain diaphragm contraction relative to a non-stimulated diaphragm during exhalation (paragraphs 0027-30, 0048, 0061 and 0071) to increase functional residual capacity of the subject (paragraph 0071) such that the mean or average intrathoracic pressure is decreased (this language is intended outcome and also considered inherent). 
Claim 2:  Tehrani discloses stimulating the phrenic nerve during exhalation such that a breath is augmented to increase FRC (paragraph 0026, 0030, 0044 and 0110).
Regarding claim 4:  Tehrani discloses monitoring cardiac output by monitoring cardiac impedance (paragraph 0241).
Regarding claims 5-13 and 15: as best understood Tehrani discloses that the stimulating of the phrenic nerve is adjusted based on feedback (paragraph 0193).  The language such that an initial pressure within a thoracic chamber is reduced (claim 5), to improve a hemodynamic parameter of the heart (claim 6), to improve cardiac output (claim 7), decreasing a right atrial pressure and improving kidney filtration (claim 9), reducing a cardiac filling pressure to reduce the renal pressure (claim 10), modulating or manipulating the intrathoracic pressure to activate renal sympathetic activity (claim 11), modulating or manipulating the intrathoracic pressure to activate renal sympathetic activity such that a kidney glomerular filtration rate is increased (Claim 12), reducing a sympathetic efferent outflow to a heart of the patient such that norepinephrine spillover is reduced (claim 13)and until a sleep disorder breathing is reduced (claim 15)  are all considered to be intended outcome and/or functional language in nature.  These are also likely inherent in the stimulation.   Applicant is reminded that  it makes no difference if the prior art are used in a different way since a recitation of the intended use of the claimed invention must result in a structural difference or additional step between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use. In this instance, the prior art is capable of meeting the claimed intended use recitations since the device and method comprise the stimulation to the phrenic nerve. Specifically regarding claim 8:  the claim recites stimulating under acute or chronic conditions which is quite literally any condition.  

Allowable Subject Matter
Claim 3 is allowed.  The claim recites that the electrode is positioned over the cardiac lead within the subclavian vein.  This limitation in combination with the limitations of claim 1 appears to be novel. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA J. STICE whose telephone number is (303)297-4352. The examiner can normally be reached Monday - Friday 7:30am -4pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAULA J. STICE
Primary Examiner
Art Unit 3792



/PAULA J STICE/Primary Examiner, Art Unit 3792